DETAILED ACTION
1.	 Claims 1-12 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer
3. The terminal disclaimer filed on 11/20/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: US 10223620 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 1 as a whole, closest art of record failed to teach or suggest among other thing:
“rectangular regions indicating portions of a given image to be recognized for crowd states, wherein a size of each of the rectangular regions is predetermined; and at least one processor configured to: extract regions, which correspond to the rectangular regions, from the given image, and recognize crowd states in the extracted regions based on the dictionary.

5.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

6.	Below   are references that teaches some limitations of the claim 1, but lacks the teaching of the limitations mentioned above: 
a. 	“Real-Time Counting People in Crowded Areas by Using Local Empirical Templates and Density Ratios “to Hung Dao-Huu et al.,  disclosed: 
 A method of people counting  based on local empirical templates and density ratios with some important characteristics, which are good for counting people in crowded areas from an uncalibrated surveillance camera. The method of people counting is composed of two phases: oﬄine learning and online counting. These important characteristics are proved in the oﬄine learning phase in which the 3D human models based simulation is conducted to collect hundreds of typical occluded-people patterns in a variety of viewpoints for extracting the bounds. Both LET and density ratio bounds are used to count pedestrians captured online from unknown scenes.
b.  “METHOD FOR DETECTING CROWD DENSITY, AND METHOD AND APPARATUS FOR DETECTING INTEREST DEGREE OF CROWD IN TARGET POSITION”, US 20160133025 A1, to WANG; Xin et al., disclosed: 
A method and an apparatus for detecting an interest degree of a crowd in a target position are disclosed. The position includes projecting a depth image obtained by photographing onto a height-top-view, the depth image including the crowd and the target position; dividing the height-top-view into cells with a predetermined size; determining density of the crowd in each of the cells; determining a moving speed and a moving direction of the crowd in each of the cells; determining orientation of the crowd in each of the cells; and determining, based on the density, the moving speed, the moving direction and the orientation of the crowd, the interest degree of the crowd in each of the cells in the target position

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/            Primary Examiner, Art Unit 2699